Case: 15-50070      Document: 00513177212         Page: 1    Date Filed: 09/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 15-50070                             September 1, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MANUEL CANTERO-PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-384-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Juan Manuel Cantero-Perez (Cantero) appeals his 46-month within-
guidelines range sentence for illegal reentry into the United States following
removal.    Cantero argues that his sentence is substantively unreasonable
because the sentence was greater than necessary to achieve the goals of 18
U.S.C. § 3553(a). He asserts that a presumption of reasonableness should not
be applied to his within-guidelines range sentence because the Guideline on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50070    Document: 00513177212     Page: 2   Date Filed: 09/01/2015


                                 No. 15-50070

which it was based, U.S.S.G. § 2L1.2, is not empirically based, but he
acknowledges that this argument is foreclosed. He asserts that his guidelines
range was greater than necessary because § 2L1.2 double counted his prior
convictions and because his offense was a mere trespass. He maintains that
the sentence failed to reflect his personal history and characteristics because
he made a decent living in the United States while only working for sustenance
in Mexico and because he plans to return to Mexico where his mother resides.
      A discretionary sentence imposed within the advisory guidelines range
is presumptively reasonable. United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008). As Cantero acknowledges, his assertion that we
should not apply a presumption of reasonableness because § 2L1.2 is not
empirically based is foreclosed. See United States v. Duarte, 569 F.3d 528, 529-
31 (5th Cir. 2009).
      The district court weighed the sentencing factors, rejected Cantero’s
personal arguments, and imposed a within-guidelines range sentence
primarily based on Cantero’s criminal history. The international trespass and
the double counting of prior convictions arguments that Cantero raises have
both been previously rejected. See Duarte, 569 F.3d at 529-31; United States
v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). As Cantero was sentenced
within the guidelines range, the sentence is entitled to a presumption of
reasonableness, and Cantero has not shown sufficient reason for us to disturb
that presumption. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008).
      AFFIRMED.




                                       2